Order entered October 12, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00470-CV

JOHN DOE I, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE II, A MINOR,
                              Appellant

                                              V.

WILLIAM C. ANDERSON, LEVONNA C. ANDERSON, ALEXANDER A. ANDERSON,
  RIPLEY ENTERTAINMENT, INC., AND JIM PATTISON U.S.A., INC., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-07174

                                          ORDER
       Before the Court is appellant’s October 10, 2018 second unopposed motion for extension

of time to file brief. We GRANT the motion and ORDER the brief be filed no later than

November 13, 2018. We caution appellant that further extension requests will be disfavored.


                                                     /s/   ADA BROWN
                                                           JUSTICE